Citation Nr: 1618589	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for sinusitis, on appeal from an original grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the US Coast Guard from June 1980 to August 2010, when he retired after thirty years of service.

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action issued in February 2011, by the Department of Veterans Affairs (VA) Regional Office (RO), located in Winston-Salem, North Carolina.  Subsequent to the perfection of his appeal, the appellant provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in Washington, DC.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

After reviewing the appellant's file, the Board, in November 2015, remanded the claim to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.  

Regrettably, the claim is once again remanded to the AOJ for development.  The appellant will be notified by the AOJ if any action is needed on his part. 


REMAND

As reported above, in November 2015, the Board remanded the appellant's claim to the AOJ for development.  The purpose of the development was to obtain missing medical records and to subject the appellant to an examination to ascertain the severity of the sinusitis disorder.  The record reflects that the AOJ did attempt to obtain the appellant's VA medical treatment records and his private medical records from Patient First of Fredericksburg (VA).  Unfortunately, the AOJ did not request or obtain any TRICARE records or documents that may have been located at, for example, the Fort Belvoir Community Hospital, the former DeWitt Army Community Hospital, or the National Naval Medical Center at Bethesda (Maryland) (Walter Reed National Military Medical Center).  Those records were not requested even though the file indicates that, during the course of this appeal, the appellant was seen at least one time at the Naval Medical Center - Bethesda and it is unknown whether he sought treatment at any other Department of Defense facility.  Because those records are federal records, which the VA has a duty and obligation to obtain, and since these records may have information which may support his claim for benefits, the claim must be remanded so that these records may be obtained.

Additionally, in the remand, the Board gave instructions that the appellant was to undergo a medical examination so that the severity of his sinusitis could be determined.  The examiner was instructed to review all of the appellant's available medical records for review.  The record indicates that the appellant did undergo medical testing in January 2016.  However, the examiner noted that he only looked at the appellant's CAPRI (internal VA records).  He did not review any medical records in the appellant's non CAPRI electronic file.  In other words, even though the Board requested that the examiner have all of the appellant's medical records before him prior to the examination so that he could review said records, he did not have all of the records (the missing TRICARE records) and he did not review all of the non-CAPRI records.  Without reviewing all of the records, the examiner could not specifically answer one of the requests in the Board's remand, i.e., document the number of non-incapacitating episodes of sinusitis that the appellant has experienced each year since the appellant filed his claim for benefits.   As such, the Board finds that the claim must be returned so that another examination may be accomplished.  To do otherwise would cause the Board to produce a decision possibly based on speculation and an incomplete record.   See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), and Stefl v. Shinseki, 21 Vet. App. 120 (2007).  

In light of the foregoing, the Board concludes that additional development of the appellant's claim must be accomplished.  More specifically, the Board shall return the claim to the agency of original jurisdiction for the purpose of obtaining an additional opinion as to the severity of his disorder and all of his medical records since he retired from the Coast Guard.  This information shall ensure that the Board has a complete record on which to make a determination on the merits of the appellant's claim for benefits.

The appeal is therefore REMANDED to the AOJ for the following actions:

1.  The AOJ shall take appropriate steps to contact the appellant and request that he identify all VA and non-VA health care providers, including any treatment he may receive at a Department of Defense facility or at a facility through TRICARE, other than those already associated with the claims file, that have treated him since service for his claimed condition.  This shall specifically include updated treatment records from VA, if any.  The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant informed in writing.  The appellant may submit medical records directly to VA.

2.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, the AOJ shall then schedule the appellant for a VA ENT (Ear, Nose, and Throat) examination by a VA doctor who has not previously examined the appellant.  The examination is being conducted so that the severity of the appellant's sinusitis disorder may be discovered.  The examiner should be given a copy of this remand and he/she should be requested to review the appellant's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the appropriate report.   The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims file.

The examiner shall question and examine the appellant, and then express an opinion as to the severity of the appellant's sinusitis disorder.  The examining VA physician should comment on what limitation of daily activities, if any, is imposed by the sinusitis disorder, and the examiner should discover the number of times the appellant experiences pain and discomfort, along with bleeding, congestion, headaches, that can be attributed to his disability.  The doctor should ascertain whether there is nasal obstruction, discharge, crusting, and/or scabbing.  The examiner should also discuss whether the appellant's condition can be controlled through medications and therapy.  Finally, the examiner should specifically note whether at any time during the course of this appeal the sinusitis (and all of its manifestations including headaches) has been incapacitating.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the appropriate examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  Following completion of the foregoing, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ shall conduct any additional development deemed warranted and readjudicate the issue noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited state representative should be provided a Supplemental Statement of the Case regarding the issue now on appeal.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA-sponsored examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


